DETAILED ACTION
This communication is responsive to Amendment filed 01/25/2022.  
As a result of the amendment claims 1, 8 and 14 have been amended.  
Claims 1-2, 4-5, 7-8, 10-11, 13-15, 17-18 and 20 (renumbered as 1-14) are allowed.
Claims 3, 6, 9, 12, 16 and 19 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-2, 4-5, 7-8, 10-11, 13-15, 17-18 and 20 now renumbered as 1-14, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to performance of agnostic data integrity checks on source data, and generation of human-readable report based thereon which may be useable to identify specific errors or anomalies within the source data.
Claims 1, 8 and 14 are considered allowable since the prior art of record fails to teach and /or suggest “determining the source database of the data from among the plurality of databases based on an attribute of the data; 

determining a threshold value based on the set of expected values of the historical data associated with the source database; 
performing a comparison of the data from the source database with the threshold value; 
detecting an erroneous value among the data from the source database based on the comparison of the data from the source database with the threshold value”.  
Therefore, claims 1, 8 and 14 are presently allowed in combination of thereof all other limitations in the claims. Their dependent claims 2, 4-5, 7, 10-11, 13, 15, 17-18 and 20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157